 1

 2

 3

 4

 5

 6

 7

 8                             IN THE UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     MELVIN LEE WILSON,                                  Case No. 2:19-cv-00886 KJN P
12
                                             Plaintiff, [PROPOSED] ORDER
13
                     v.
14

15   RABBI FERRIS,
16                                         Defendant.
17

18           On August 22, 2019, Defendant filed a request for a twenty-one (21) day extension of time

19   to schedule the settlement conference and file the waiver of disqualification notice attached to the

20   order referring this matter to a settlement conference.

21           FOR GOOD CAUSE SHOWN, IT IS HEREBY ORDERED that:

22           1. Defendant’s request (ECF No. 25) is granted; and

23           2. Defendant is granted a twenty-one (21) day extension of time, up to and including

24   September 14, 2019, in which to schedule the settlement conference with the Courtroom Deputy

25   and file the waiver of disqualification notice attached to the order referring this matter to a

26   settlement conference.

27   Dated: August 26, 2019

28   /wils0886.36
